2020 WI 90

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2020AP557-OA


COMPLETE TITLE:        Mark Jefferson and the Republican Party of
                       Wisconsin,
                                 Petitioners,
                            v.
                       Dane County, Wisconsin and Scott McDonell in his
                       official capacity as Dane County Clerk,
                                 Respondents,
                       Disability Rights Wisconsin,
                                 Intervenor-Respondent.

                                       ORIGINAL ACTION

OPINION FILED:         December 14, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 29, 2020

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
ROGGENSACK, C.J., delivered the majority opinion of the Court,
in which ZIEGLER, REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined, and in which DALLET and KAROFSKY, JJ., joined with
respect to Parts II.C. and II.D.1. ANN WALSH BRADLEY, J., filed
an opinion concurring in part, and dissenting in part. DALLET,
J., filed an opinion concurring in part, and dissenting in part,
in which KAROFSKY, J., joined.
NOT PARTICIPATING:



ATTORNEYS:



      For the petitioners briefs were filed by Eric M. McLeod, Lane
E. Ruhland, Lisa M. Lawless and Husch Blackwell LLP, Madison and
Milwaukee.        Oral argument presented by Eric M. McLeod.
     For the respondents a brief was filed by David R. Gault,
Office of the Dane County Corporation Counsel, Madison.        Oral
argument presented by David R. Gault.


     For the intervenor-respondent, a brief was filed by Jeffrey
A. Mandell,   Douglas M. Poland, Kurt M.     Simatic and   Stafford
Rosenbaum LLP, Madison.   Oral Argument was presented by Jeffrey A.
Mandell.


     An amicus curiae brief was filed on behalf of the Legislature
by Misha Tseytlin, Kevin M. Leroy, and Troutman Sanders LLP.




                                 2
                                                           2020 WI 90
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.    2020AP557-OA



STATE OF WISCONSIN                       :              IN SUPREME COURT

Mark Jefferson and the Republican Party of
Wisconsin,

           Petitioners,

      v.
                                                                   FILED
Dane County, Wisconsin and Scott McDonell in                  DEC 14, 2020
his official capacity as Dane County Clerk,
                                                                  Sheila T. Reiff
                                                              Clerk of Supreme Court
           Respondents,

Disability Rights Wisconsin,

           Intervenor-Respondent.


ROGGENSACK, C.J., delivered the majority opinion of the Court, in
which ZIEGLER, REBECCA GRASSL BRADLEY, and HAGEDORN, JJ., joined,
and in which DALLET and KAROFSKY, JJ., joined with respect to Parts
II.C. and II.D.1.     ANN WALSH BRADLEY, J., filed an opinion
concurring in part, and dissenting in part. DALLET, J., filed an
opinion concurring in part, and dissenting in part, in which
KAROFSKY, J., joined.




      ORIGINAL ACTION.    Rights declared.



      ¶1   PATIENCE   DRAKE   ROGGENSACK,     C.J.       We      review      Mark
Jefferson and the Republican Party of Wisconsin's (collectively
                                                                  No.        2020AP557-OA



"Petitioners")     Petition      for     Original        Action       that     seeks    a

declaration that (1) Respondents lack the authority to issue an

interpretation of Wisconsin's election law allowing all electors

in Dane County to obtain an absentee ballot without a photo

identification     and   (2) Governor        Evers'       Emergency          Order     #12

("Emergency Order #12") did not authorize all Wisconsin voters to

obtain an absentee ballot without a photo identification.

     ¶2   To   answer    these     questions,       we    interpret      Wis.        Stat.

§ 6.86(2)(a) (2017–18).1         In so doing, we conclude § 6.86(2)(a)

requires that (1) each individual elector make his or her own

determination as to whether the elector is indefinitely confined;

(2) an elector's determination may be based only upon age, physical

illness or infirmity; and (3) an elector is indefinitely confined

for his or her own age, physical illness or infirmity, not those

of another person.

     ¶3   Accordingly,        we       conclude     that        the     Respondents'

interpretation     of    Wisconsin       election        laws     was        erroneous.

Additionally, we conclude that Emergency Order #12 did not render

all Wisconsin electors "indefinitely confined," thereby obviating

the requirement of a valid photo identification to obtain an

absentee ballot.

                              I.    BACKGROUND

     ¶4   On March 25, 2020, and in response to the COVID-19

pandemic and Governor Evers' Emergency Order #12, the Dane County


     1 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                         2
                                                     No.   2020AP557-OA



Clerk, Scott McDonell, issued the following statement on his

personal Facebook page:

     I have informed Dane County Municipal Clerks that during
     this emergency and based on the Governors Stay at Home
     order I am declaring all Dane County voters may indicate
     as needed that they are indefinitely confined due to
     illness. This declaration will make it easier for Dane
     County voters to participate in this election by mail in
     these difficult times. I urge all voters who request a
     ballot and have trouble presenting a[] valid ID to
     indicate that they are indefinitely confined.

     People are reluctant to check the box that says they are
     indefinitely confined but this is a pandemic.       This
     feature in our law is here to help preserve everyone's
     right to vote.

     The process works like this:

         A voter visit's [sic] myvote.wi.gov to request a
          ballot.

         A voter can select a box that reads "I certify that I
          am indefinitely confined due to age [,] illness,
          infirmity or disability and request ballots be sent
          to me for every election until I am no longer confined
          or fail to return a ballot.["]

         The voter is then able to skip the step of uploading
          an ID in order to receive a ballot for the April 7
          election.

     Voters are confined due to the COVID-19 illness. When
     the Stay at Home order by the Governor is lifted, the
     voter can change their designation back by contacting
     their   clerk  or   updating   their  information  in
     myvote.wi.gov.

     Voters who are able to provide a copy of their ID should
     do so and not indicate that they are indefinitely
     confined.
     ¶5     The Milwaukee County Clerk issued a nearly identical
declaration on Facebook later that same day.    The Milwaukee County


                                   3
                                                                No.     2020AP557-OA



Clerk "urge[d] all voters who request a ballot and do not have the

ability or equipment to upload a valid ID to indicate that they

are indefinitely confined."          The county clerks circulated these

statements to their municipal clerks.

      ¶6     Responding to the confusion that these two statements

caused, the Wisconsin Elections Commission ("WEC") issued proposed

guidance     on   when   voters    may    declare   themselves        indefinitely

confined.     The WEC's proposed guidance, issued on March 27, 2020,

reads as follows:

      1.   Designation of indefinitely confined status is for
           each individual voter to make based upon their
           current circumstance. It does not require permanent
           or total inability to travel outside of the
           residence.    The designation is appropriate for
           electors who are indefinitely confined because of
           age, physical illness or infirmity or are disabled
           for an indefinite period.

      2.   Indefinitely confined status shall not be used by
           electors simply as a means to avoid the photo ID
           requirement without regard to whether they are
           indefinitely confined because of age, physical
           illness, infirmity or disability.
      ¶7     McDonell went to Facebook again to express that he was

"[g]rateful that the Wisconsin Election Commission voted to agree

with me that the designation of indefinitely confined status is

for   each   individual    voter    to    make   based   upon    their     current

circumstances. . . ."        Later       that   night,   McDonell      posted   the

following:

      More from me on this topic.     The Wisconsin Election
      Commission met on Friday and issued further guidance to
      clarify the purpose and proper use of the indefinitely
      confined status under Wis[.] Stat[]. [§] 6.86(2) as
      follows:

                                         4
                                                                   No.     2020AP557-OA


       1. Designation of indefinitely confined status is for
       each individual voter to make based upon their current
       circumstances. It does not require permanent or total
       inability to travel outside of the residence.        The
       designation is appropriate for electors who are
       indefinitely confined because of age, physical illness
       or infirmity or are disabled for an indefinite period of
       time.

       2. Indefinitely confined status shall not be used by
       electors simply as a means to avoid the photo ID
       requirement without regard to whether they are
       indefinitely confined because of age, physical illness,
       infirmity, or disability.

       Voters should follow this guidance when determining
       whether they qualify to claim that they are indefinitely
       confined as a result of the COVID-19 pandemic and
       declared public health emergency.
       ¶8    Petitioners filed this Original Action on March 27,

2020,       seeking   declarations           that       (1) the          Respondents'

interpretation of Wisconsin's election laws was erroneous and

(2) Emergency     Order   #12    did        not    render    all     Wisconsinites

indefinitely confined such that they could obtain an absentee

ballot without presenting a photo ID.               Petitioners also sought a

preliminary injunction directing McDonell to remove his posts and

to issue a statement correcting his erroneous interpretation.

       ¶9    On March 31, 2020, we granted the Petitioners' request

for preliminary injunctive relief.                In that Order, we concluded

"that    clarification    of    the    purpose      and     proper       use    of    the

indefinitely      confined      status        pursuant        to         Wis.        Stat.

§ 6.86(2)[a] . . . [is] warranted."               Additionally, we noted that

"the    WEC's   guidance . . . provides           the     clarification         on     the

purpose and proper use of the indefinitely confined status that is
required at this time."        Further, we ordered "McDonell to refrain

                                        5
                                                                    No.     2020AP557-OA



from       posting    advice    as     the    County    Clerk   for       Dane    County

[inconsistent        with]     the . . . WEC      guidance."        We     granted   the

Petition for Original Action and assumed jurisdiction over this

case the following day.

       ¶10    While this case was pending, the April 7, 2020 election

occurred and Wisconsin saw an increase in absentee ballots cast by

electors who had claimed to be indefinitely confined.                      WEC records

show that there were 194,544 such absentee ballots cast by voters

in the 2020 Spring Election.2 In contrast, the 2016 Spring Election

saw 55,334 voters who obtained absentee ballots by claiming to be

indefinitely confined.

       ¶11    After    we    accepted        review,   the   Respondents         filed   a

document that "stipulate[d] that the two propositions, as stated

by   the     Petitioners       are    an   accurate     statement     of    the    law."

Disability Rights Wisconsin ("DRW") intervened later.

                                     II.   DISCUSSION

       ¶12    We review this case under our original jurisdiction

found in Article VII, Section 3(2) of the Wisconsin Constitution.

Within our original jurisdiction, we have granted declaratory

judgment when "a judgment by the court significantly affects the

       The WEC's statistics for the April 7, 2020 Election are
       2

available   at   https://elections.wi.gov/sites/elections.wi.gov/
files/2020-05/WEC%XXX-XX-XXXX%20PowerPoint%20Presentation.pdf
(hereinafter, WEC Statistics).    We may take judicial notice of
these statistics because we determine the WEC's post-election
report is a source whose accuracy cannot be reasonably questioned.
See Wis. Stat. § 902.01(2); see also Sisson v. Hansen Storage Co.,
2008 WI App 111, ¶¶10–11, 313 Wis. 2d 411, 756 N.W.2d 667 (stating
that    "appellate    court[s]    may   take    judicial    notice
when . . . appropriate").

                                              6
                                                          No.     2020AP557-OA



community   at   large."     Wisconsin   Pro.   Police    Ass'n,    Inc.   v.

Lightbourn, 2001 WI 59, ¶4, 243 Wis. 2d 512, 627 N.W.2d 807.

                        A.   Standard of Review

     ¶13    The interpretation and the application of Wis. Stat.

§ 6.86 present questions of law that we review independently.

Dawson v. Town of Jackson, 2011 WI 77, ¶17, 336 Wis. 2d 318, 801
N.W.2d 316.      Although the WEC has issued official guidance, we

interpret     § 6.86(2)(a)   without     deference   to     the     agency's

interpretation.    See Lamar Cent. Outdoor, LLC v. Div. of Hearings

& Appeals, 2019 WI 109, ¶9, 389 Wis. 2d 486, 936 N.W.2d 573 (citing

Tetra Tech EC, Inc. v. DOR, 2018 WI 75, ¶108, 382 Wis. 2d 496, 914
N.W.2d 21).

                              B.   Mootness

     ¶14    Respondents contend that their stipulation on questions

of law makes the issues presented herein moot.            However, we are

not bound by stipulations on questions of law.            State v. Olson,

127 Wis. 2d 412, 419, 380 N.W.2d 375 (Ct. App. 1985) (citing Swift

& Co. v. Hocking Valley Ry. Co., 243 U.S. 281, 289 (1917)). Rather,

we decide the legal issue at the heart of this controversy, i.e.,

the interpretation and application of Wis. Stat. § 6.86(2)(a) in

the context presented.

     ¶15    Respondents also contend that the issue presented is

moot because the clerk corrected his erroneous advice, the election

occurred and Executive Order #12 has expired.            However, even in

cases where an issue is moot, we may nevertheless reach the merits

of the dispute.      We may do so when "(1) the issue is of great


                                    7
                                                                 No.      2020AP557-OA



public importance; (2) the situation occurs so frequently that a

definitive decision is necessary to guide circuit courts; (3) the

issue is likely to arise again and a decision of the court would

alleviate uncertainty; or (4) the issue will likely be repeated,

but evades appellate review because the appellate review process

cannot be completed or even undertaken in time to have a practical

effect on the parties."        In re John Doe Proceeding, 2003 WI 30,

¶19, 260 Wis. 2d 653, 660 N.W.2d 260; see Fine v. Elections Bd.,

95 Wis. 2d 162, 166, 289 N.W.2d 823 (1980).                  Also, challenges to

the constitutionality of a statute may cause the court to reach

the merits of the contention.              Portage Cnty. v. J.W.K., 2019 WI
54, ¶29, 386 Wis. 2d 672, 927 N.W.2d 509.             Without correction, the

erroneous    interpretation          and       application     of        Wis.    Stat.

§ 6.86(2)(a), which affect matters of great public importance, are

capable of repetition.         See Mueller v. Jensen, 63 Wis. 2d 362,

366-67, 217 N.W.2d 277 (1974).             Accordingly, we choose to address

the issues presented.

                         C.    Election Statutes

     ¶16    Before   turning    to    the      interpretation       of    Wis.   Stat.

§ 6.86(2)(a) we provide a brief overview of Wisconsin's absentee

ballot laws.    Chapter 6 of the Wisconsin Statutes governs "the

electors" and the processes by which Wisconsinites cast their

ballots.    Voting is a constitutional right, the exercise of which

is "strongly encouraged."       Wis. Stat. § 6.84(1).           However, "voting

by absentee ballot is a privilege exercised wholly outside the

traditional safeguards of the polling place." Id.     As such,


                                           8
                                                                     No.     2020AP557-OA



"matters     relating    to    the     absentee      ballot     process . . . shall

be . . . mandatory."          Wis. Stat. § 6.84(2).              We have held that

where an election statute is mandatory, its exercise requires

strict compliance.          See State ex rel. Ahlgrimm v. State Elections

Bd., 82 Wis. 2d 585, 597, 263 N.W.2d 152 (1978).                       Consequently,

"[b]allots counted in contravention of the procedures . . . may

not   be    included    in    the     certified      result     of   any     election."

§ 6.84(2).

      ¶17       Ordinarily, when an elector chooses to vote by absentee

ballot, the elector must comply with the procedure set forth in

Wis. Stat. § 6.86(1).          In most circumstances, the requirements to

obtain     an    absentee     ballot    are       twofold:     (1) apply3     with    the

elector's       municipal     clerk    and       (2) provide    a    photo    proof   of

identification         with     the     application.             See       Wis.   Stat.

§§ 6.86(1)(a), (ac); see also Wis. Stat. § 6.87(1), and Wis. Stat.

§ 5.02(6m).       After an elector has completed this process once and

has not changed his or her name or address since providing proof

of identification, the elector need not continuously provide proof

of identification for each election in which the elector votes

absentee.        § 6.87(4)(b)3.


      3WEC's form, "Application for Absentee Ballot," provides
electors with three options for receipt of an absentee ballot.
Electors may receive ballots (1) for a specific election; (2) for
all elections in a calendar year; or (3) automatically for all
elections, as an indefinitely confined voter. The application is
clear that the third option is "[f]or indefinitely-confined voters
only" and that making "false statements in order to obtain an
absentee ballot" is punishable by a fine of not more than $1,000,
not more than six-months imprisonment or both.

                                             9
                                                                        No.    2020AP557-OA



     ¶18    Wisconsin Stat. § 6.86(2)(a) has different criteria.                        It

provides:

     An elector who is indefinitely confined because of age,
     physical illness or infirmity or is disabled for an
     indefinite period may by signing a statement to that
     effect require that an absentee ballot be sent to the
     elector automatically for every election.            The
     application form and instructions shall be prescribed by
     the commission, and furnished upon request to any
     elector by each municipality. The envelope containing
     the absentee ballot shall be clearly marked as not
     forwardable. If any elector is no longer indefinitely
     confined, the elector shall so notify the municipal
     clerk.
As set out above, there are two classes of electors who can request

an      absentee        ballot        pursuant        to    the         provisions      of

§ 6.86(2)(a):      (1) an elector who is indefinitely confined or

(2) an elector who is disabled for an indefinite period.

     ¶19    If an elector qualifies to receive an absentee ballot

under either classification, the elector is not required to provide

photo    identification          to     obtain     that     ballot.           Wis.   Stat.

§ 6.87(4)(b)2.      Rather, the elector may "submit with his or her

absentee ballot a statement signed by the same individual who
witnesses voting of the ballot which contains the name and address

of the elector and verifies that the name and address are correct."

§ 6.87(4)(b)2.

     ¶20    In addition, when an elector qualifies to receive an

absentee ballot because he or she is indefinitely confined or

disabled    for    an    indefinite       period,     the    elector      automatically

receives an absentee ballot for every election until the elector
notifies    the    municipal          clerk    that   he    or    she    is    no    longer


                                              10
                                                                     No.     2020AP557-OA



indefinitely confined, fails to cast and return a ballot, or the

clerk receives reliable information that the "elector no longer

qualifies for the service."             Wis. Stat. §§ 6.86(2)(a), (b).4

                          D.     Indefinitely Confined

     ¶21    The crux of the issue before us is when may an elector

obtain a ballot as indefinitely confined pursuant to Wis. Stat.

§ 6.86(2)(a), rather than by way of the usual absentee ballot

process     set   out     in     § 6.86(1).         The    purpose     of     statutory

interpretation and application is to apply the meaning of the words

the legislature chose.           State ex rel. Kalal v. Circuit Court for

Dane Cnty., 2004 WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d 110.

"Statutory language is given its common, ordinary, and accepted

meaning,    except      that    technical      or   specially-defined         words   or

phrases     are   given        their   technical      or    special        definitional

meaning."    Kalal, 271 Wis. 2d 633, ¶45.             If the language chosen is

clear and unambiguous, we stop the inquiry and apply the plain

meaning of those words. Id., ¶¶45, 46.          Important to the meaning

of a statute is the context in which it occurs, and we interpret

statutes to reasonably give effect to every word. Id., ¶46.

     ¶22    We conclude, as we explain below, that based on the plain

language     of   Wis.     Stat.       § 6.86(2)(a):       (1) declaring        oneself



     4 Because an elector who qualifies to receive an initial
absentee ballot as indefinitely confined receives an absentee
ballot without providing photo identification, and because such an
elector continues to receive absentee ballots for each subsequent
election until the clerk changes the elector's status, such an
elector may vote in many elections without ever providing photo
identification.

                                          11
                                                           No.     2020AP557-OA



indefinitely confined or disabled for an indefinite period is an

individual determination that only an individual elector can make;

(2) an     elector   is   indefinitely   confined    for         purposes    of

§ 6.86(2)(a) for only the enumerated reasons therein; and (3) an

elector is indefinitely confined due to his or her own age,

physical illness, or infirmity, not the age, physical illness, or

infirmity of another person.

                     1.   Individual Determination

     ¶23    The plain language of Wis. Stat. § 6.86(2)(a) requires

that each elector make an individual assessment to determine

whether he or she qualifies as indefinitely confined or disabled

for an indefinite period.      A county clerk may not "declare" that

any elector is indefinitely confined due to a pandemic.                     This

conclusion is supported by two distinct, but equally important,

reasons.

     ¶24    First, as a fundamental matter, county clerks are not to

interpret Wisconsin's election laws and make declarations based on

those interpretations.      It is the WEC that is responsible for

guidance in the administration and enforcement of Wisconsin's

election laws, not the county clerks.          See generally Wis. Stat.

§ 5.05.     County clerks have different responsibilities such as

(1) providing    election    supplies    and    ballots,     (2) preparing

ballots, (3) adhering to the election time schedule, (4) resolving

doubts that relate to election notices, (5) certifying candidates

for municipal judges, (6) assisting the WEC in conducting the WEC's

voter education, (7) maintaining toll-free telephone lines to


                                   12
                                                    No.   2020AP557-OA



exchange voting information, (8) training election officials, and

(9) reporting information to the WEC.    Wis. Stat. §§ 7.10(1)–(10).

Nowhere in these duties did the legislature include disseminating

information based on the clerk's interpretation of absentee voting

laws.5

     ¶25    Next, as we stated above, whether to declare oneself

indefinitely confined is an individual determination.      The plain

language of the statute does not permit persons other than the

elector to make that decision.        We will not add words into a

statute that the legislature did not see fit to employ.           See

Dawson, 336 Wis. 2d 318, ¶42 (citing County of Dane v. LIRC, 2009
WI 9, ¶33, 315 Wis. 2d 293, 759 N.W.2d 571).     Therefore, neither

county clerks nor an order of the Governor may declare persons

indefinitely confined.

     ¶26    The remainder of Wis. Stat. § 6.86(2)(a) supports this

interpretation.   For example, para. (2)(a) requires the elector to

inform the municipal clerk if the elector is no longer indefinitely

confined.   If county clerks were permitted to declare all electors

within their county indefinitely confined due to COVID-19 and

Emergency Order #12, they would confuse when individual electors

are to follow § 6.86(2)(a)'s mandate that the elector notify the



     5 This structure is part of Wisconsin's decentralized election
system.     The legislature has delegated to the WEC the
responsibilities of, among others, administering, enforcing and
promulgating rules relating to the election laws. At the local
level, the legislature gave county clerks the responsibility of
ensuring that municipal clerks have the supplies and information
necessary to operate elections.

                                 13
                                                                      No.    2020AP557-OA



clerk    that    he     or    she    is    no     longer    indefinitely         confined.

Furthermore, if individual electors did not follow the statutory

mandate and continued to vote as indefinitely confined, despite no

longer meeting the statutory requirements, they would cast their

votes contrary to the statute.                  In turn, because compliance with

the absentee ballot process is mandatory, their ballots would not

count.     Wis. Stat. §§ 6.84(1), (2).

     ¶27    Accordingly,            we    conclude    that       whether    an     elector

qualifies       as    indefinitely        confined     is    a    determination       that

individual electors make, not third parties.

                             2.   Indefinite Confinement

     ¶28    Having concluded that it is the individual elector who

decides whether that elector is indefinitely confined or disabled

for an indefinite period, we now turn to the statutory criteria

that may result in indefinite confinement pursuant to Wis. Stat.

§ 6.86(2)(a).

     ¶29    An elector is eligible to obtain an absentee ballot under

Wis. Stat. § 6.86(2)(a) if that elector is "indefinitely confined

because of age, physical illness or infirmity."                             The statute

enumerates      three    reasons         sufficient    to    constitute      indefinite

confinement.         When the legislature explicitly includes certain

conditions in meeting a statutory standard, we may presume that

the legislature purposefully excluded others.                     FAS, LLC v. Town of

Bass Lake, 2007 WI 73, ¶27, 301 Wis. 2d 321, 733 N.W.2d 287 ("Under

the doctrine of expressio unius est exclusio alterius, 'the express

mention of one matter excludes other similar matters [that are]


                                             14
                                                                 No.     2020AP557-OA



not included.'") (quoting Perra v. Menomonee Mut. Ins. Co., 2000
WI App 215, ¶12, 239 Wis. 2d 26, 619 N.W.2d 123) (alteration in

original).

     ¶30    It is not necessary to define each enumerated category

of   indefinite     confinement        in    the    context     of     this    case.

Nonetheless, we conclude that both the contention that electors

qualify as indefinitely confined solely as the result of the COVID-

19 pandemic and the declared public health emergency and the

contention that Wis. Stat. § 6.86(2)(a) could be used for those

who "have trouble presenting a valid ID" are erroneous because

those reasons do not come within the statutory criteria.

     ¶31    First, the presence of a communicable disease such as

COVID-19, in and of itself, does not entitle all electors in

Wisconsin    to    obtain    an   absentee         ballot    under     Wis.     Stat.

§ 6.86(2)(a).      Similarly, an emergency order that required all

Wisconsinites     to    remain    in   their       homes    except     for    limited

circumstances, standing alone, was not a condition based on age,

a physical illness, or an infirmity.                  Finally, having trouble

uploading or providing proof of a photo identification does not

permit electors to avoid both the absentee voting laws and the

voter identification laws.

     ¶32    For these reasons, we conclude that in order to take

advantage of Wis. Stat. § 6.86(2)(a)'s photo identification bypass

and secure repetitive absentee ballot receipts, an elector must

strictly comply with § 6.86(2)(a)'s requirements.

              3.       Age, Physical Illness, or Infirmity


                                        15
                                                                  No.     2020AP557-OA



      ¶33    Finally, we determine to whom the statutory conditions

apply.      The Petitioners assert that the conditions apply only to

individual electors. Conversely, DRW contends that when an elector

is caring for someone who is indefinitely confined because of age,

physical     illness   or   infirmity,     the   caretaker    is        indefinitely

confined for those reasons as well.              We conclude that the plain

reading of Wis. Stat. § 6.86(2)(a) requires that the elector is

the person who must be indefinitely confined because of the

elector's own age, physical illness or infirmity.

      ¶34    As discussed above, we agree with DRW that it is for

each elector individually to decide whether to employ Wis. Stat.

§ 6.86(2)(a).        However, we do not agree that electors may make

that decision based on someone else's age, physical illness or

infirmity.     DRW accuses the Petitioners of violating a basic canon

of statutory interpretation by reading into the statute language

that the legislature did not employ.6

      ¶35    DRW's interpretation would have us read the statute

as:   "An elector who is indefinitely confined because of [the

elector's       or     another's]        age,      physical         illness        or

infirmity . . . ."          The   underlined     portion     in     the     previous

sentence does not exist, and as we already explained, we will not

add words the legislature did not employ.               Dawson, 336 Wis. 2d
6Specifically, DRW contends that the Petitioners are
impermissibly reading "his or her own" into the statute.        DRW
argues that this is a limitation that the legislature did not
intend. As we discuss below, we do not see this as a limitation
but rather the reasonable reading of the statute based on its plain
language.

                                      16
                                                                 No.     2020AP557-OA



318,   ¶42.        Just   as   one    cannot    declare   another      indefinitely

confined, one cannot be indefinitely confined because of the

conditions of another.

       ¶36    To support its argument, DRW asserts that by adding

"because of age, physical illness or infirmity" to the statute,

the legislature expanded "indefinitely confined" beyond conditions

that affect an individual elector.               However, in the same breath,

DRW argues that "or is disabled for an indefinite period" is

limited to the elector as it does not contain a "because of"

modifier.     This construction of the statute is untenable and leads

to a disjointed result; we decline to read the statute in such a

way.   Kalal, 271 Wis. 2d 633, ¶46.

       ¶37    Rather, we see these prerequisites as two sides of the

same coin.        Wisconsin Stat. § 6.86(2)(a) applies to "[a]n elector

who is indefinitely confined because of age, physical illness or

infirmity, or is disabled for an indefinite period . . . ."                       Each

applies to conditions that an elector may experience but under

different circumstances.             An elector may be indefinitely confined

because of age, physical illness or infirmity and not necessarily

be disabled for an indefinite period of time.                   The converse is

also   true:      an   elector       may   be   temporarily    disabled     for    an

indefinite period of time and need not be elderly, physically ill,

or infirm.        Either way, the conditions apply to the individual

elector himself or herself, not to a third party caregiver.

       ¶38    Based on the foregoing, we conclude that the plain

meaning      of   Wis.    Stat.      § 6.86(2)(a)    applies    both     indefinite


                                           17
                                                          No.     2020AP557-OA



confinement and disability for an indefinite period to the elector

who seeks to obtain an absentee ballot under § 6.86(2)(a).

                           III.   CONCLUSION

     ¶39   We   conclude   Wis.   Stat.   § 6.86(2)(a)     requires      that

(1) each individual elector make his or her own determination as

to whether the elector is indefinitely confined; (2) an elector's

determination may be based only upon age, physical illness or

infirmity; and (3) an elector is indefinitely confined for his or

her own age, physical illness or infirmity, not those of another

person.

     ¶40   Accordingly,     we    conclude    that   the        Respondents'

interpretation     of   Wisconsin's     election   laws    is    erroneous.

Additionally, we conclude that Emergency Order #12 did not render

all Wisconsin electors "indefinitely confined," thereby obviating

the requirement of a valid photo identification to obtain an

absentee ballot.

     By the Court.—Rights declared.




                                   18
                                                        No.   2020AP557-OA.awb




     ¶41    ANN WALSH BRADLEY, J.         (concurring in part, dissenting

in part).    I agree with the majority that the determination of

whether electors are indefinitely confined is to be made by the

electors themselves.      See majority op., ¶2.      I further agree that

Emergency Order #12,1 the "safer at home" order, did not render

all Wisconsin electors indefinitely confined for purposes of Wis.

Stat. § 6.86(2)(a).2 Id., ¶3.       However, I likewise agree with

Justice Dallet's separate writing that the majority should have

stopped there.

     ¶42    The majority, instead, ventures farther.          It alters Wis.

Stat. § 6.86(2)(a) by inserting its own words into the statutory

text chosen by the legislature.             Such a technique allows the

majority    to   arrive   at   an   unnecessary   and   erroneous    blanket

determination that "an elector is indefinitely confined for his or

her own age, physical illness or infirmity, not those of another

person." Id., ¶2.

     ¶43    Such a determination is not supported by the plain
language of Wis. Stat. § 6.86(2)(a).           Further, for some, it may

imperil their fundamental right to vote.




     1 Emergency Order #12, issued on March 24, 2020, by Department
of Health Services Secretary-designee Andrea Palm, ordered among
other things, "'[a]ll individuals present within the State of
Wisconsin . . . to stay at home or at their place of residence'
with certain delineated exceptions."     Wisconsin Legislature v.
Palm, 2020 WI 42, ¶6, 391 Wis. 2d 497, 942 N.W.2d 900.
     2 Dane County acknowledges that Emergency Order #12 did not
render all Wisconsin electors indefinitely confined.

                                      1
                                                                            No.    2020AP557-OA.awb


      ¶44     Accordingly, I respectfully concur in part and dissent

in part.

      ¶45     Wisconsin Stat. § 6.86(2)(a) provides in relevant part:

"An elector who is indefinitely confined because of age, physical

illness or infirmity or is disabled for an indefinite period may

by signing a statement to that effect require that an absentee

ballot be sent to the elector automatically for every election."3

      ¶46     In    the    majority's          view,      an    elector           may    not    claim

indefinitely        confined          status    "based         on    someone        else's        age,

physical illness or infirmity."                  Majority op., ¶34.                 The majority

opinion      criticizes         the    proffered          contrary      interpretation              of

Disability Rights Wisconsin (DRW) because it "would have us read

the statute as:           'An elector who is indefinitely confined because

of    [the    elector's         or     another's]         age,       physical           illness    or

infirmity . . . ." Id., ¶35.

      ¶47     But an examination of the statute in question leads to

the   conclusion         that    it     is     the   majority,         and        not    DRW,     that

impermissibly inserts words into the statute.                                 To explain, the
statute      by    its    own    terms       applies       to       "[a]n     elector       who    is

indefinitely        confined          because        of    age, physical                illness     or

infirmity . . . ." Wis. Stat. § 6.86(2)(a). It does not say whose

age, physical illness, or infirmity is the trigger.                                Indeed, there

      3An elector who receives an absentee ballot in this manner,
and who has not previously provided proof of identification with
an absentee ballot request, "may, in lieu of providing proof of
identification, submit with his or her absentee ballot a statement
signed by the same individual who witnesses voting of the ballot
which contains the name and address of the elector and verifies
that the name and address are correct." Wis. Stat. § 6.87(4)(b)2.
& 3.

                                                 2
                                                                 No.   2020AP557-OA.awb


is no modifier to "age, physical illness or infirmity" in the

statute.

       ¶48      In the absence of such a modifier, the majority reads in

"his       or   her   own   age,   physical     illness   or     infirmity."       This

interpretation violates our precedent that indicates this court

"will not read into the statute a limitation the plain language

does not evidence."          State v. Kozel, 2017 WI 3, ¶39, 373 Wis. 2d 1,

889 N.W.2d 423; see State ex rel. Kalal v. Cir. Ct. for Dane Cnty.,

2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.

       ¶49      Accordingly, the text of the statute does not preclude

a   person       from   designating    "indefinitely       confined"       under   the

circumstances due to the "age, physical illness or infirmity" of

another in their household.            In addition to being consistent with

the plain statutory language, which provides no limitation, such

a conclusion is consistent with common sense and responsible public

health practices in the midst of a global pandemic.

       ¶50      As an example, consider an elderly couple who live in a

rural area where internet service is sparse,4 and who do not possess
the    necessary        technology     to     make   a    copy    of    their   photo

identification to apply for an absentee ballot.                   Both may be self-

quarantining due to the particular vulnerability of one with a


       As of earlier this year, around 486,000 Wisconsin residents,
       4

or "roughly 28 percent of the state's rural population," lacked
broadband access. Shamane Mills, "Demand For Broadband Internet
Remains High In Rural Wisconsin," Wisconsin Public Radio (Feb. 12,
2020),      https://www.wpr.org/demand-broadband-internet-remains-
high-rural-wisconsin; see Lori S. Kornblum & Daniel Pollack, Out
of Luck: Need a Rural Family Law Attorney?, 92 Wis. Law. 34, 40
(Sept. 2019) ("Wisconsin and many other states have areas where
internet service is not easily available.").

                                            3
                                                        No.   2020AP557-OA.awb


health condition that poses a distinct risk for dire consequences

should   a   partner   contract   COVID-19.         Under   the    majority's

formulation, the healthy partner must make what for some amounts

to an impossible choice——leave the house to vote in person or make

a copy of a photo identification, thereby risking exposure to

COVID-19, or forgo participation in our democracy.                The fear of

contracting COVID-19 is real and the risk, for some, of contracting

the virus is simply too daunting.

     ¶51     To force such a Hobson's choice5 is inconsistent with

our understanding of the right to vote as a "sacred right of the

highest character."    League of Women Voters of Wis. Educ. Network,

Inc. v. Walker, 2014 WI 97, ¶72, 357 Wis. 2d 360, 851 N.W.2d 302

(Abrahamson, C.J., dissenting) (citing State v. Phelps, 144 Wis.
1, 15, 128 N.W. 1041 (1910)).

     ¶52     Even if the majority's interpretation of Wis. Stat.

§ 6.86(2)(a) is reasonable, and the statute is susceptible to two

reasonable    interpretations,    I   adopt   the    interpretation      more

respectful of the sacred character and fundamental nature of the
right to vote.     See Reynolds v. Sims, 377 U.S. 533, 562 (1964)

(citing Yick v. Hopkins, 118 U.S. 356, 370 (1886)) (referring to

voting as a "fundamental political right . . . preservative of all

rights").     The ability to exercise the fundamental right to vote

should not be imperiled by a loved one's frail health, and it

     5 "A 'Hobson's choice' is 'an apparent freedom of choice when
there is no real alternative,' such as being put in the position
of having to accept 'one of two or more equally objectionable
things.'" McNally v. Capital Cartage, Inc., 2018 WI 46, ¶70 n.3,
381 Wis. 2d 349, 912 N.W.2d 35 (Ziegler, J., dissenting) (citation
omitted).

                                      4
                                                       No.   2020AP557-OA.awb


should   not   be   contingent   on   one's   access   to    the   necessary

technology to make a photocopy of a photo identification.

    ¶53    For the foregoing reasons, I respectfully concur in part

and dissent in part.




                                      2
                                                                   No.    2020AP557-OA.rfd




     ¶54       REBECCA       FRANK     DALLET,     J.     (concurring           in   part,

dissenting in part).            I join the majority opinion to the extent

that it confirms our March 31, 2020 unpublished order, in which we

explained      that      electors     were   not      automatically        confined    or

disabled under Wis. Stat. § 6.86(2) solely because of Emergency

Order    #12    or    the    mere    presence    of     COVID-19.         The    majority

reiterates that position, correctly stating that each elector must

make her own determination as to whether she is indefinitely

confined or disabled.            Majority op., ¶¶25-27.              If the majority

opinion stopped there, I would join it in its entirety.                          Since it

goes further, I join it only in part.1

     ¶55       We decide cases on the "facts in front of us," not

hypothetical         ones.     State    v.   Steffes,      2013 WI 53,    ¶27,   347
Wis. 2d 683, 832 N.W.2d 101.             Deciding cases on hypothetical facts

leads to impermissible advisory opinions, about which our position

has been steadfast:           "[w]e will not do that."             E.g., O'Bright v.

Lynch, No. 2020AP1761-OA, unpublished order (Wis. Oct. 29, 2020)

(Roggensack, C.J., concurring); Milwaukee Police Ass'n v. City of

Milwaukee, 2018 WI 86, ¶128, 383 Wis. 2d 247, 914 N.W.2d 597

(Abrahamson,          J.,      dissenting);        Smith      v.         Pershing,      10
Wis. 2d 352, 357, 102 N.W.2d 765 (1960).

     ¶56       Yet the majority's speculation as to what conditions

might    render      future    voters    indefinitely       confined       or    disabled

results in just such an advisory opinion.                    We have before us no


     1   I join Parts II.C. and II.D.1. of the majority opinion.

                                             1
                                                                     No.   2020AP557-OA.rfd


facts   regarding       any    elector's       determination         under    Wis.   Stat.

§ 6.86(2). Indeed, Jefferson does not allege that even one elector

actually      requested       or   obtained        an   absentee     ballot     based   on

McDonell's erroneous advice.             That factual deficiency is not cured

by the majority's reaching outside the record to note an increase

in the number of electors who requested an absentee ballot because

they determined they were indefinitely confined or disabled.                            To

begin with, the increase in absentee-ballot requests is provided

without any context, such as the fact that electors in the 2020

Spring Election faced the once-in-a-generation challenge of voting

in the midst of a deadly pandemic.                      But more to the point, the

number of absentee-ballot requests based on indefinite confinement

or disability tells us nothing about how we should interpret

§ 6.86(2) because that number does not tell us why any voter

determined she was indefinitely confined.

     ¶57      Without      those         facts,         the     majority        opinion's

interpretation of § 6.86(2) rests on hypothetical voters who are

indefinitely confined for hypothetical reasons.                        That is not how
we decide cases.          See Tammi v. Porsche Cars N. Am., Inc., 2009
WI 83, ¶3, 320 Wis. 2d 45, 768 N.W.2d 783 (refusing to address a

"hypothetical situation").               I therefore concur in part, joining

the majority in its conclusion that individual electors must make

their   own    determination        as    to       whether    they   are     indefinitely

confined or disabled under Wis. Stat. § 6.86(2).                           I would go no

further.

     ¶58.      I am authorized to state that Justice JILL J. KAROFSKY
joins this opinion.

                                               2
    No.   2020AP557-OA.rfd




1